DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 1-3, 5, 12-14, 16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al. (2020/0090409).
Regarding claim 1, Fink discloses a method (see abstract, fig.1, element 102/ 112, fig.2, method 200, fig.4, element 504, 526, paragraphs [0002-0003], [0007], [0029], 
Regarding claim 2, Fink further discloses the data object includes a video frame, and the accessing the video frame includes: accessing video data that comprises a set of video frames (see paragraphs [0030], [0048-0049]); and exporting a portion of the set of video frames, the portion of the set of video frames including the video frame (see paragraphs [0030-0031], [0048-0050]).
Regarding claim 3, Fink further discloses the applying the transformation includes: performing linear rectification upon the data object (see paragraph [0049]).
Regarding claim 5, Fink further discloses the detecting the client device at the location includes: receiving a request that includes an identification of the location from the client device (see abstract, fig.1, element 102/ 112, fig.2, steps 202-206, paragraphs [0002-0003], [0007], [0018-0019], [0029-0033] and its description).
Regarding claims 12-14, 16 and 19-20 recite limitations substantially similar to the claims 1-3 and 5. Therefore, these claims were rejected for similar reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (2020/0090409) in view of Sonasath et al. (2021/0019946).
Regarding claim 4, Fink discloses all the subject maters except data object includes 360 camera data. However, Sonasath discloses a system and method for augmented reality scenes discloses the data object includes 360 camera data (see paragraph [0067]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use Sonasath’s 360 camera in Fink’s invention in order to capture every inch of the environment around the system.
Regarding claim 6, Sonasath further discloses causing display of media content at the client device based on the point cloud (see abstract, fig.1, element 160, paragraphs [0008], [0036] and its description).
Regarding claims 15 and 17 recite limitations substantially similar to the claims 4 and 6. Therefore, these claims were rejected for similar reasons as stated above. 

Allowable Subject Matter
Claims 7-11 and 18 are allowed.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647